Name: Commission Decision (EU) 2018/1590 of 19 October 2018 amending Decisions 2012/481/EU, 2014/391/EU, 2014/763/EU and 2014/893/EU as regards the period of validity of the ecological criteria for the award of the EU Ecolabel for certain products, and of the related assessment and verification requirements (notified under document C(2018) 6805) (Text with EEA relevance.)
 Type: Decision
 Subject Matter: wood industry;  environmental policy;  consumption;  chemistry;  marketing
 Date Published: 2018-10-23

 23.10.2018 EN Official Journal of the European Union L 264/24 COMMISSION DECISION (EU) 2018/1590 of 19 October 2018 amending Decisions 2012/481/EU, 2014/391/EU, 2014/763/EU and 2014/893/EU as regards the period of validity of the ecological criteria for the award of the EU Ecolabel for certain products, and of the related assessment and verification requirements (notified under document C(2018) 6805) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 66/2010 of the European Parliament and of the Council of 25 November 2009 on the EU Ecolabel (1), and in particular Article 8(2) thereof, After consulting the European Union Ecolabelling Board, Whereas: (1) The validity of the ecological criteria for the award of the EU Ecolabel for printed paper, and of the related assessment and verification requirements, set out in Commission Decision 2012/481/EU (2) expires on 31 December 2018. (2) The validity of the ecological criteria for the award of the EU Ecolabel for bed mattresses, and of the related assessment and verification requirements, set out in Commission Decision 2014/391/EU (3) expires on 23 June 2018. (3) The validity of the ecological criteria for the award of the EU Ecolabel for absorbent hygiene products, and of the related assessment and verification requirements, set out in Commission Decision 2014/763/EU (4) expires on 24 October 2018. (4) The validity of the ecological criteria for the award of the EU Ecolabel for rinse-off cosmetic products, and of the related assessment and verification requirements, set out in Commission Decision 2014/893/EU (5) expires on 9 December 2018. (5) In line with the conclusions of the EU Ecolabel Fitness check (REFIT) of 30 June 2017 (6), the Commission, together with the EU Ecolabelling Board has assessed the relevance of each product group before proposing its prolongation. This assessment confirmed the appropriateness of the current ecological criteria, as well as of the related assessment and verification requirements, established by Decisions 2012/481/EU, 2014/391/EU, 2014/763/EU and 2014/893/EU. This assessment showed moreover the relevance of maintaining these product groups under the EU Ecolabel, but in some cases through bundling these product groups with other existing product groups in order to improve synergies across product groups and increase the uptake of EU Ecolabel. In the revision appropriate attention should be paid to the coherence between relevant EU policies, legislation and scientific evidence. (6) Printed paper and converted paper products are very closely linked. Furthermore, there is an ongoing revision process for graphic paper products, a substrate for printed paper. To improve synergies and increase the uptake of EU Ecolabel for these product groups, the validity period of the current criteria for printed paper products should be aligned with the one of converted paper, until 31 December 2020. (7) To increase the uptake of EU ecolabel for bed mattresses, considerations should be given to merging this product group with the furniture product group. As a first step, the validity period of the current criteria for bed mattresses should be aligned with the one of furniture, until 28 July 2022. (8) Regarding absorbent hygiene products, to give stability to the market and to current and potential future licence holders that can result in an additional uptake by industry, the current EU Ecolabel criteria for absorbent hygiene products should be prolonged until 31 December 2022. (9) The EU Ecolabel criteria for rinse-off cosmetic products should be prolonged until 31 December 2021 to allow to conclude their revision. (10) It is therefore appropriate to prolong the period of validity of those criteria and assessment and verification requirements. (11) Decisions 2012/481/EU, 2014/391/EU, 2014/763/EU and 2014/893/EU should therefore be amended accordingly. (12) The measures provided for in this Decision are in accordance with the opinion of the Committee set up by Article 16 of Regulation (EC) No 66/2010, HAS ADOPTED THIS DECISION: Article 1 Article 4 of Decision 2012/481/EU is replaced by the following: Article 4 The ecological criteria for the product group printed paper , as well as the related assessment and verification requirements, shall be valid until 31 December 2020.. Article 2 Article 4 of Decision 2014/391/EU is replaced by the following: Article 4 The ecological criteria for the product group bed mattresses , as well as the related assessment and verification requirements, shall be valid until 28 July 2022.. Article 3 Article 4 of Decision 2014/763/EU is replaced by the following: Article 4 The ecological criteria for the product group absorbent hygiene products , as well as the related assessment and verification requirements, shall be valid until 31 December 2022.. Article 4 Article 4 of Decision 2014/893/EU is replaced by the following: Article 4 The ecological criteria for the product group rinse-off cosmetic products , as well as the related assessment and verification requirements shall be valid until 31 December 2021.. Article 5 This Decision is addressed to the Member States. Done at Brussels, 19 October 2018. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 27, 30.1.2010, p. 1. (2) Commission Decision 2012/481/EU of 16 August 2012 establishing the ecological criteria for the award of the EU Ecolabel for printed paper (OJ L 223, 21.8.2012, p. 55). (3) Commission Decision 2014/391/EU of 23 June 2014 establishing the ecological criteria for the award of the EU Ecolabel for bed mattresses (OJ L 184, 25.6.2014, p. 18). (4) Commission Decision 2014/763/EU of 24 October 2014 establishing the ecological criteria for the award of the EU Ecolabel for absorbent hygiene products (OJ L 320, 6.11.2014, p. 46). (5) Commission Decision 2014/893/EU of 9 December 2014 establishing the ecological criteria for the award of the EU Ecolabel for rinse-off cosmetic products (OJ L 354, 11.12.2014, p. 47). (6) Report from the Commission to the European Parliament and the Council on the review of implementation of Regulation (EC) No 1221/2009 of the European Parliament and of the Council on 25 November 2009 on the voluntary participation by organisations in a Community eco-management and audit scheme (EMAS) and Regulation (EC) No 66/2010 of the Parliament and of the Council of 25 November 2009 on the EU Ecolabel (COM(2017) 355 final).